
	
		II
		Calendar No. 400
		111th CONGRESS
		2d Session
		S. 3066
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 24, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To correct the application of the
		  Non-Foreign Area Retirement Equity Assurance Act of 2009 (5 U.S.C. 5304 note)
		  to employees paid saved or retained rates.
	
	
		1.Treatment for certain employees paid saved
			 or retained rates
			(a)In generalSection 1918(a)(3) of the Non-Foreign Area
			 Retirement Equity Assurance Act of 2009 (5 U.S.C. 5304 note) is amended by
			 striking January 1, 2012 and inserting January 1,
			 2010.
			(b)Interim pay adjustments
				(1)Adjustments
					(A)In generalUntil the Director of the Office of
			 Personnel Management prescribes regulations in accordance with the amendment
			 made by subsection (a), for employees receiving a cost-of-living allowance
			 under section 5941 of title 5, United States Code, and a retained rate under
			 section 5363 of that title, agencies shall—
						(i)calculate the adjustment under section
			 5363(b)(2)(B) of that title based on a maximum rate of basic pay, excluding any
			 locality-based comparability payment; and
						(ii)provide an additional adjustment reflecting
			 the full increase in the locality-based comparability payment that would apply
			 to the employee but for receipt of a retained rate.
						(B)GuidanceNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 issue guidance for carrying out paragraph (1).
					(C)Other pay systemsFor employees in another pay system that
			 receive a retained rate equivalent to a retained rate under section 5363 of
			 title 5, United States Code, equivalent treatment shall be provided, consistent
			 with section 1918(b) of the Non-Foreign Area Retirement Equity Assurance Act of
			 2009.
					
	
		May 24, 2010
		Reported without amendment
	
